KUNKLE, J.
Epitomized Opinion
Published Only in Ohio Daw Abstract
Action to recover damages for the wrongful death of a boy1 10 years old, wherein John H. Kennedy, administrator, was plaintiff and George W. Byers was defendant. The boy was killed by being struck by defendant’s automobile. The petition contained the provisions of a city ordinance commonly known as the school ordinance limiting the speed of vehicles in certain localities. On motion, the lower court struck the ordinance from' the petition. The trial' resulting in a verdict and judgment for defendant, plaintiff prosecuted error, contending among other things that the court erred in striking said ordinance from the petition. Held:
The petition did not aver that the accident occurred on a school day and! the undisputed evidence was that the school in question was not in session on the day on which the boy was injured. When the purpose of the ordinance is considered, we are of the opinion that there Was no prejudicial error in striking the ordinance from the petition. Judgment affirmed.